         Case 1:19-cv-02631-RBW Document 1 Filed 08/31/19 Page 1 of 11



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 FIDEL COCA MACHADO
 c/o 519 H Street NW
 Washington, DC 20001

        Plaintiff,

 v.                                                         Civil Action No. __________________
 1257 CORPORATION
 d/b/a SUPER FOOD
 1257 4th Street NE
 Washington, DC 20002

 ZONG YOU ZHU, LLC
 d/b/a SUPER FOOD
 1257 4th Street NE
 Washington, DC 20002

 ZONG TAO ZHU
 a/k/a ZONGTAO ZHU
 3306 Theodore R Hagans Drive NE
 Washington, DC 20018

 XU QIANG DONG
 a/k/a XUQIANG DONG
 3108 South Dakota Avenue NE
 Washington, DC 20018

        Defendants.


                                         COMPLAINT

1.     While Plaintiff worked at Defendants’ store, Defendants paid him a weekly salary that

denied him minimum and overtime wages. In addition, Defendants failed to offer Plaintiff paid

sick leave.

2.     Plaintiff brings this action to recover damages for Defendants’ willful failure to pay mini-

mum and overtime wages and to provide safe and sick leave, in violation of the Fair Labor
           Case 1:19-cv-02631-RBW Document 1 Filed 08/31/19 Page 2 of 11



Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.; the District of Columbia Minimum Wage Act

Revision Act (“DCMWA”), D.C. Code, § 32-1001 et seq.; the District of Columbia Wage Pay-

ment and Collection Law (“DCWPCL”), D.C. Code § 32-1301 et seq.; and the District of Co-

lumbia Accrued Safe and Sick Leave Act (“ASSLA”), D.C. Code § 32-131.01 et seq.

                                      Jurisdiction and Venue

3.       Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).

4.       Venue is proper pursuant to 28 U.S.C. § 1391(b), because all Defendants reside in this

district and a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

in this district.

                                               Parties

5.       Plaintiff Fidel Coca Machado is an adult resident of the District of Columbia.

6.       Defendant 1257 Corporation is a District of Columbia corporate entity. It does business

as Super Food. Its principal place of business is located at 1257 4th Street NE, Washington, DC

20002. Its registered agent for service of process is Neng-Hsiang Wang, 606 7th Street SW,

Washington, DC 20024.

7.       Defendant Zong You Zhu, LLC is a District of Columbia limited liability company. It

does business as Super Food. Its principal place of business is located at 1257 4th Street NE,

Washington, DC 20002. Its registered agent for service of process is Zong Tao Zhu, 3306 Theo-

dore R Hagans Drive NE, Washington, DC 20018.

8.       Defendant Zong Tao Zhu is an adult resident of the District of Columbia. He is also

known as Zongtao Zhu. He resides at 3306 Theodore R Hagans Drive NE, Washington, DC

20018.




                                                  2
         Case 1:19-cv-02631-RBW Document 1 Filed 08/31/19 Page 3 of 11



9.     Defendant Zong Tao Zhu is an owner and officer of Defendant 1257 Corporation. He ex-

ercises control over the operations of 1257 Corporation — including its pay practices.

10.    Defendant Zong Tao Zhu is an owner and member of Zong You Zhu, LLC. He exercises

control over the operations of Zong You Zhu, LLC — including its pay practices.

11.    Defendant Xu Qiang Dong is an adult resident of the District of Columbia. He is also

known as Xuqiang Dong. He resides at 3108 South Dakota Avenue NE, Washington, DC 20018.

12.    Defendant Xu Qiang Dong is an owner and officer of Defendant 1257 Corporation. He

exercises control over the operations of 1257 Corporation — including its pay practices.

13.    Defendant Xu Qiang Dong is an owner and member of Zong You Zhu, LLC. He exer-

cises control over the operations of Zong You Zhu, LLC — including its pay practices.

14.    Upon information and belief, Defendants Zong Tao Zhu and Xu Qiang Dong are broth-

ers-in-law.

                                      Factual Allegations
15.    Defendants own and operate “Super Food,” a store that specializes in selling tofu. Super

Food is located at 1255-1257 4th Street NE, Washington, DC 20002.

16.    Plaintiff worked at Super Food from approximately December 14, 2017 through approxi-

mately August 24, 2019.

17.    Plaintiff worked at Super Food as a laborer.

18.    Plaintiff’s job duties at Super Food primarily consisted of preparing and packaging tofu

and cleaning the store.

19.    Plaintiff typically and customarily worked six days per week.

20.    Prior to approximately July 1, 2018, Plaintiff typically and customarily worked approxi-

mately sixty-six hours per week.




                                                3
            Case 1:19-cv-02631-RBW Document 1 Filed 08/31/19 Page 4 of 11



21.    Starting on approximately July 1, 2018, Plaintiff typically and customarily worked ap-

proximately sixty hours per week. However, for his final two weeks of work, from approxi-

mately August 12–24, 2019, Plaintiff only worked approximately thirty-six hours per week.

22.    At all relevant times, Defendants paid Plaintiff a weekly salary.

23.    Defendants paid Plaintiff approximately the following weekly salaries:

           Approximate Dates                Weekly Salary          Effective Hourly Rate
       Dec. 14, 2017–Jun. 30, 2018            $800.00                      $12.12
       Jul. 01, 2018–Dec. 31, 2018            $800.00                      $13.33
       Jan. 01, 2019–Aug. 11, 2019            $850.00                      $14.17
       Aug. 12, 2019–Aug. 24, 2019            $500.00                      $13.89

24.    At all relevant times, Defendants paid Plaintiff in cash.

25.    Prior to August 12, 2019, Plaintiff worked more than forty hours per workweek for De-

fendants.

26.    Defendants paid Plaintiff the same effective hourly rate across all hours worked.

27.    Defendants did not pay Plaintiff overtime wages — or one and one-half times his regular

hourly rate for hours worked in excess of forty in a workweek.

28.    In addition to not paying overtime wages, Defendants did not always pay Plaintiff the ap-

plicable D.C. minimum wage.

29.    The District of Columbia required employers to pay non-exempt employees at least

$12.50 per hour from July 1, 2017 through June 30, 2018, $13.25 per hour from July 1, 2018

through June 30, 2019, and $14.00 per hour from July 1, 2019 through the present. D.C. Code

§ 32-1003(a).

30.    Defendants owe Plaintiff approximately $13,445.50 in minimum and overtime wages

(excluding liquidated damages).




                                                 4
         Case 1:19-cv-02631-RBW Document 1 Filed 08/31/19 Page 5 of 11



31.    Moreover, Defendants never provided Plaintiff with paid safe and sick leave as required

by the ASSLA. D.C. Code § 32-131.02.

32.    Plaintiff lost wages in 2018 and 2019 because he was sick.

33.    For each day of work Plaintiff missed, Defendants reduced his weekly salary by approxi-

mately one-sixth.

34.    For Defendants’ failure to provide paid leave, Defendants owe Plaintiff approximately

$680.00 in lost wages and compensatory damages.

35.    Defendants should have provided Plaintiff with 3.0 days of paid leave in 2018 and 3.0

days of paid leave in 2019.

36.    Defendants owe Plaintiff $3,000.00 — $500.00 of “additional damages” for each accrued

day of leave denied, regardless of whether Plaintiff took unpaid leave or reported to work on that

day. D.C. Code § 32-131.12(b).

37.    Defendant Zong Tao Zhu personally hired Plaintiff.

38.    Defendant Xu Qiang Dong personally fired Plaintiff.

39.    Defendant Zong Tao Zhu set Plaintiff’s work schedule.

40.    Defendant Xu Qiang Dong typically and customarily supervised Plaintiff’s work.

41.    Defendant Zong Tao Zhu set Plaintiff’s salary.

42.    Defendant Zong Tao Zhu typically and customarily handed Plaintiff his weekly payment.

43.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

44.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

45.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

46.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.




                                                5
         Case 1:19-cv-02631-RBW Document 1 Filed 08/31/19 Page 6 of 11



47.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times his regular rate for all hours worked in excess of forty hours in any

one workweek.

48.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff the applicable minimum wage.

49.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiff all wages legally due to him.

50.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

51.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

52.    For example, at all relevant times, Defendants had two or more employees who handled

soybeans and soy products that were grown or produced outside of the District of Columbia.

                                              COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
53.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

54.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).

55.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.




                                                 6
         Case 1:19-cv-02631-RBW Document 1 Filed 08/31/19 Page 7 of 11



56.    Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times Plaintiff’s regular hourly rate for hours worked in excess of forty hours in any one

workweek.

57.    Defendants’ violations of the FLSA were willful.

58.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, interest, court costs, and any other relief deemed appropriate by the Court.

                                           COUNT II
   FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE DCMWA
59.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

60.    Each defendant was an “employer” of Plaintiff within the meaning of the DCMWA. D.C.

Code § 32-1002(3).

61.    The DCMWA requires that employers pay non-exempt employees at least $12.50 per

hour from July 1, 2017 through June 30, 2018, $13.25 per hour from July 1, 2018 through June

30, 2019, and $14.00 per hour from July 1, 2019 through the present. D.C. Code § 32-1003(a).

62.    The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. D.C.

Code § 32-1003(c).

63.    Defendants violated the DCMWA by knowingly failing to pay the required minimum

wage to Plaintiff.

64.    Defendants violated the DCMWA by knowingly failing to pay Plaintiff at least one and

one-half times Plaintiff’s regular hourly rate for hours worked in excess of forty hours in any one

workweek.

65.    Defendants’ violations of the DCMWA were willful.


                                                 7
         Case 1:19-cv-02631-RBW Document 1 Filed 08/31/19 Page 8 of 11



66.    For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an amount equal to three times the unpaid minimum and over-

time wages as liquidated damages, court costs, reasonable attorney’s fees and expenses, interest,

and any other relief deemed appropriate by the Court.

                                           COUNT III
                    FAILURE TO PAY WAGES UNDER THE DCWPCL

67.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

68.    Each defendant was an “employer” of Plaintiff within the meaning of the DCWPCL.

D.C. Code § 32-1301(1).

69.    The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code § 32-1303(1).

70.    The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within seven days from the date of quitting or resigning, which-

ever is earlier. D.C. Code § 32-1303(2).

71.    For purposes of the DCWPCL, “wages” include, among other things, regular, minimum,

and overtime wages. D.C Code § 32-1301(3).

72.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiff all wages

due, including minimum and overtime wages.

73.    Defendants’ violations of the DCWPCL were willful.

74.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiff for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages, rea-

sonable attorney’s fees and expenses, interest, court costs, and any other relief deemed appropri-

ate by the Court.




                                                 8
            Case 1:19-cv-02631-RBW Document 1 Filed 08/31/19 Page 9 of 11



                                            COUNT IV
                FAILURE TO PROVIDE SICK LEAVE UNDER THE ASSLA

75.    Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

76.    Each defendant was an “employer” of Plaintiff within the meaning of the ASSLA. D.C.

Code § 32-131.01.

77.    The ASSLA requires the following amounts of paid leave:

                                                                        Maximum Provision
         Size of Employer            Provision of Paid Leave
                                                                        Per Calendar Year
      100 or more employees      1 hour for every 37 hours worked             7 days
      25 to 99 employees         1 hour for every 43 hours worked             5 days
      24 or fewer employees      1 hour for every 87 hours worked             3 days

D.C. Code § 32-131.02(a).

78.    Defendants violated the ASSLA by not providing Plaintiff the required paid leave.

79.    For Defendants’ violations of the ASSLA, Defendants owe Plaintiff $500.00 of “addi-

tional damages” for each accrued day of leave denied, regardless of whether Plaintiff took

unpaid leave or reported to work on that day. D.C. Code § 32-131.12(b).

80.    For Defendants’ violations of the ASSLA, Defendants are liable for back pay for lost

wages, compensatory damages, punitive damages, Plaintiff’s court costs, reasonable attorney’s

fees and expenses, and any other relief deemed appropriate by the Court. D.C. Code § 32-

131.12(e).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $61,720.80, and grant

the following relief:

       a.       Award Plaintiff $53,782.00, consisting of the following overlapping elements:




                                                 9
 Case 1:19-cv-02631-RBW Document 1 Filed 08/31/19 Page 10 of 11



       i.       unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                suant to the FLSA, 29 U.S.C. § 216;

      ii.       unpaid D.C. minimum and overtime wages, plus three times the amount of

                unpaid wages as liquidated damages, pursuant to the DCMWA, D.C. Code

                § 32-1012;

     iii.       unpaid wages, plus three times the amount of unpaid wages as liquidated

                damages, pursuant to the DCWPCL, D.C. Code §§ 32-1303(4) and 32-

                1308;

b.       Award Plaintiff $3,680.00, consisting of the following:

       i.       $680.00 in lost wages and compensatory damages for denied paid leave,

                pursuant to the ASSLA, D.C. Code § 32-131.02(e);

      ii.       $3,000.00 in additional damages for each day of denied paid leave, pursu-

                ant to the ASSLA, D.C. Code § 32-131.12(b);

c.       Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

d.       Award Plaintiff attorney’s fees and expenses computed pursuant to the matrix ap-

proved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and updated

to account for the current market hourly rates for attorney’s services, pursuant to the

DCWPCL, D.C. Code § 32-1308(b)(1) (as of this date, approximately $3,858.80);

e.       Award Plaintiff court costs (currently, $400.00); and

f.       Award any additional relief the Court deems just.




                                         10
       Case 1:19-cv-02631-RBW Document 1 Filed 08/31/19 Page 11 of 11



Date: August 31, 2019                     Respectfully submitted,

                                          /s/ Justin Zelikovitz
                                          JUSTIN ZELIKOVITZ, #986001
                                          DCW AGE L AW
                                          519 H Street NW
                                          Washington, DC 20001
                                          Phone: (202) 803-6083
                                          Fax: (202) 683-6102
                                          justin@dcwagelaw.com

                                          Counsel for Plaintiff




                                     11
